DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response to restriction requirement of 7/1/22 is entered.
	Claims 1-3, 6, 8-9, 15-19, 21-25, 28, 32, 35, 36, 39, 41, 42, 44-46, 48, 50, and 51 remain pending as previously presented.

Election/Restrictions
Applicant’s election without traverse of Group II, as found in present Claims 1-3, 6, 8, 9, 15, 16, 23-25, 28, 32, 35, 36, 39, 41, and 42, and the species of LAMP2, in the reply filed on 7/18/22 is acknowledged.
Claims 17-19, 21, 22, 44-46, 48, 50, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.
Claim 28, 32, 35, 36, 39, 41, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.
Claims 1-3, 6, 8, 9, 15, 16, and 23-25 are considered with respect to the elected species of LAMP2, except where it is realized that the objection/rejection also applies to other species.


Claim Objections
	Claims 1-3, 6, 8, 9, 15, 16, 23-25, 32, 35, 36, 39, 41 and 42 are objected to, as comprising non-elected inventions within the scope of these claims.  To wit, as noted during the restriction, these claims encompass protein-based, vector-based gene replacement, and gene editing, therapies.  Applicant must amend the claims to conform to the scope of the elected subject matter (e.g. vector-based/gene replacement).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 15 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 15 requires the HSPCs to be transfected ex vivo.  Claim 23 requires isolation of the HSPCs, then transfection ex vivo.  However, it is impossible to perform ex vivo transfection, without first isolating the HSPCs from the body.  Thus, despite a slight difference in wording, these claims have substantially the same scope.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 9, 15, 16, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Prior to beginning the rejection, it is noted that the claims are currently being considered for ex vivo gene therapy of the HSPCs with a transgene encoding a LAMP2 protein, to treat the disease/disorder.
	The claims are broad for being to treating any transmembrane protein or disorder in a subject, by introducing a nucleic acid encoding any LAMP2 protein (species elected, includes specific members LAMP2a, LAMP2b, and LAMP2c (Claim 6) into HSPCs of the subject, then transplanting the same into the subject (Claim 1).  The broad claims are not limiting the use of LAMP2 protein to Danon disease.  The nucleic acid encoding LAMP2 may be introduced by any method, including the specific use of lentiviruses, adenoviruses, and AAV vectors.  The step of introducing the nucleic acid may be done in the body, prior to administration of the same (which necessarily requires isolation of the HSPCs containing the nucleic acid) (Claim 15).  Claim 23 parallels Claim 15, requiring the isolation of HSPCs, then ex vivo introduction, and transplantation back into the body of the subject.  
	From this, we see that LAMP2 may be utilized in ex vivo autologous gene therapy, to treat a breadth of disorders/diseases that are lysosomal transmembrane protein disease/disorders, utilizing any method of placing a gene into the cells ex vivo, and expressed (as the claims require the introduction of the protein, thus, they must be expressed).
	The specification provides antecedent basis for the same.  It also elucidates that the disorders encompassed by lysosomal transmembrane protein include many disorders including cystinosis as a first member of the Markush description (e.g., paragraph 90).  The examples demonstrate positive markers for treating Danon disease in a mouse (LAMP2-/-) with congenic wild-type HSPCs mice, after bone-marrow ablation.
	LAMP2 is known in the art to be associated with Danon disease, but no mention is made in the art of other disorders like cystinosis (e.g., Nishino, et al. (2000) “Primary LAMP-2 deficiency causes X-linked vacuolar cardiomyopathy and myopathy (Danon disease)”, Nature, 406(8): 906-10).  As far as treating Danon disease by way of stem cell therapy, the art is silent.  However, the art does demonstrate that for stem cell type therapies, there are questions of whether enough cells will make it to, and become part of the tissue, being treated, after administration, in large enough amounts, to effect treatment.  For example, Oilonomopoulos, et al. (2018) “Pluripotent Stem Cell-Derived Cardiomyocytes as a Platform for Cell Therapy Applications: Progress and Hurdles for Clinical Translation”, Molecular Therapy, 26(7): 1624-34, demonstrates that ablation is required for HSCT, and donor cell death is a problem (p. 1630, col. 2, paragraphs 2-3). Dighe, et al. (2014) “Long-Term Reproducible Expression in Human Fetal Liver Hematopoietic Stem Cells with a UCOE-Based Lentiviral Vector”, PLoS ONE, 9(8): 3104805, 8 pages, teaches that gene silencing a problem, such that the corrected gene (here, LAMP2) may be silenced in the cells, due to integrated silencing (e.g., p. 6, col. 1, paragraph 1), and Wang, et al. (2018) “A Combined In Vivo HSC Transduction/Selection Approach Results in Efficient and Stable Gene Expression in Peripheral Blood Cells in Mice”, Molecular Therapy: Methods & Clinical Development, 8: 52-64, teaches that vector loss may occur in non-integrating vectors, and even when integrated (e.g., Introduction, paragraph 1 and p. 56, col. 1, paragraph 1).  Thus, the Artisan would question whether the cells would adequately retain and express the corrected gene, and differentiate and form the various integrated tissues of the body required to be fixed, in large enough amounts to have a therapeutic effect.
	In the case of Applicant’s example, the mice underwent bone marrow ablation and replacement with HSCT, and thus, competition from non-working cells is removed, but this is not required of the claims.  Second, the HSCT of Applicant’s example also utilizes congenic, wild type, cells, and thus, the modification of the cells is not in question, removing any question of vector and/or transgene loss in the cells utilized.
	Thus, unlike the Example by Applicant, the Artisan would have to experiment to determine if the autologous ex vivo modified cells, for the breadth of vectors and integrations/episomal vectors, would produce enough corrected LAMP2 in each case, and differentiate and integrate into the tissue in large enough amounts, as well as outcompete the other stem cells present, to have a therapeutic effect.
	Such is considered undue experimentation, as it is such experimentation as is required to reasonably predict the working embodiments claimed.
	Therefore, the claims are considered not to be enabled.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633